IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                              AT NASHVILLE

    GLENN STEWART,                                         )
              Employee,                                    ) Docket No. 2015-06-0710
                                                           )
    v.                                                     ) State File No. 41505-2015
                                                           )
    COST PLUS/WORLD MARKET,                                ) Judge Joshua Davis Baker
            Employer.                                      )

         EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS

        This matter came before the Court on a Request for Expedited Hearing filed by the
employee, Glenn Stewart, pursuant to Tennessee Code Annotated section 50-6-239
(2015). Mr. Stewart has alleged injuries to his right knee and left shoulder from a
December 1, 2014 accident, and another right knee injury from an accident on May 29,
2015. The present focus of this case is Mr. Stewart’s entitlement to additional medical
treatment for these injuries. For the reasons set forth below, the Court finds Mr. Stewart
is likely to succeed at a hearing on the merits in proving entitlement to medical treatment
for injuries related to both accidents.1
                                               History of Claim
       Mr. Stewart is a forty-eight-year-old resident of Cheatham County, Tennessee,
who worked as a store manager for the employer, Cost Plus/World Market (World
Market).2 While the parties dispute compensability of his injuries, they stipulated the
actions allegedly resulting in Mr. Stewart’s injuries occurred in the course and scope of
his employment for World Market.

        Mr. Stewart testified that, on December 1, 2014, he climbed to the third step on a
ladder to retrieve two boxes from a shelf. When he reached above his head to take the
boxes, the topmost box slipped off the bottom box, struck Mr. Stewart, and knocked him
off the ladder. His right knee hit the ground and he struck his shoulder on a shelving unit.

1
 A complete listing of exhibits and the technical record admitted at the Expedited Hearing is attached to this Order
as an appendix.
2
 Only Mr. Stewart testified at trial. Accordingly, the Court derived this claim history from Mr. Stewart’s testimony
or the exhibits. All quotations in the history came from Mr. Stewart’s testimony unless otherwise noted.
       According to Mr. Stewart, a coworker, Rachel Gibson, witnessed the fall and came
to check on Mr. Stewart. Mr. Stewart told her, “I just got knocked off the ladder; it’s all
good” and “laughed it off.” Mr. Stewart noticed minor swelling in his knee and stated his
shoulder “was a little trick,” but he did not believe his injuries were serious. He iced his
knee and took ibuprofen.

        Mr. Stewart told the store’s assistant manager of the incident, and also mentioned
it in passing to World Market’s area manager, Chris Freeman, when Mr. Freeman visited
the store approximately ten days after the incident occurred. He testified he told Mr.
Freeman “he took a stumble off the ladder.” He did not file a formal report with
Medcor.3

       According to Mr. Stewart, he continued performing his normal job as store
manager, which required him to be on his feet most of the time. He intermittently
suffered pain and swelling in his right knee over the next several months, and took over-
the-counter medication to help with pain and swelling.

       On May 29, 2015, Mr. Stewart was in the World Market stockroom retrieving a
sofa for a customer. The store had just opened and Mr. Stewart had no one to help move
the sofa; there were also no furniture “handtrucks” available. Mr. Stewart successfully
maneuvered the sofa out of the stockroom and onto the sales floor. After moving the sofa
to the sales floor, Mr. Stewart attempted to push the sofa across the floor to the front of
the store. Mr. Stewart testified he “got real low to the ground” and, as he pushed the sofa
forward he felt “an incredible burn go through my knee.” Mr. Stewart put some ice on
his knee and reported the injury to Medcor, pursuant to World Market protocol regarding
workplace injuries. When reporting the May 29 injury, Mr. Stewart also told Medcor
about the December 1, 2014 workplace accident.

        Medcor directed Mr. Stewart to Tennessee Urgent Care Associates, a practice
affiliated with U.S. Healthworks, where he treated with Dr. Jayaraman Adhi on June 2,
2015. Dr. Adhi recommended ice packs and physical therapy, and referred Mr. Stewart
for an MRI. (Ex. 1.) She also assigned work restrictions of no kneeling or squatting, and
no climbing ladders. Id.

      Approval for Mr. Stewart’s recommended physical therapy was not forthcoming,
and his June 17, 2015 MRI revealed a right-knee torn meniscus. According to Mr.
Stewart, the adjusters for Broadspire, the third-party administrator for World Market’s
workers’ compensation insurance, advised him several times that they were investigating

3
    MedCor is a company that accepts reports from World Market employees injured on the job.


                                                         2
his claim. Over the investigation period, Mr. Stewart testified his claim was transferred
to three different adjusters.

        On July 13, 2015, Mr. Stewart resigned his employment at World Market for
reasons unrelated to the accidents. (Ex. 4.) That same month, World Market provided
Mr. Stewart a panel of physicians, and he selected Dr. Brandon Downs of Premier
Orthopaedics and Sports Medicine to provide treatment. Dr. Downs reviewed the MRI
results and diagnosed a right medial meniscus tear. (Ex. 1.) Dr. Downs injected Mr.
Stewart’s right knee with a mixture of depo-medrol, lidocaine and Marcaine. He also
recommended arthroscopic surgery. Id. In addition to the knee condition, Dr. Downs
also diagnosed a left-shoulder labrum tear. Id. He did not, however, recommend surgery
for this condition.

       After Dr. Downs recommended surgery for Mr. Stewart’s knee, World Market
denied his claim and provided no further medical treatment. The denial letter, dated
September 4, 2015, stated: “After thorough review, our investigation of the facts
indicates this incident does not meet the criteria for acceptance as an industrial matter.
Our decision is based upon the medical information secured, the facts of the investigation
and the provision set forth in the Workers’ Compensation Act of Tennessee.” (Ex. 3.)
The letter referenced December 1, 2014, as the “date of loss.” It made no mention of the
alleged May 29, 2015 incident.

       After World Market denied his claim, Mr. Stewart filed a Petition for Benefit
Determination seeking medical benefits. (T.R. 1.) The parties did not resolve the
disputed issues through mediation, and the Mediating Specialist filed a Dispute
Certification Notice (DCN). (T.R. 2.) Mr. Stewart filed a Request for Expedited
Hearing, and this Court heard the matter on February 25, 2016.

        At the Expedited Hearing, Mr. Stewart admitted he did not formally report or
notify a supervisor of the December 1, 2014 accident. Mr. Stewart maintained, however,
that, although he experienced problems following the December accident, his knee pain
became more pronounced following the May 29, 2015 incident.

        During the time between the December 2014 and May 2015 incidents, Mr. Stewart
testified he continued performing his normal work activities despite his intermittent knee
problems “for the good of the business.” During that same time period, Mr. Stewart also
performed with a country band and acted in a music video. He could not remember the
exact number of times he performed with the band, but stated he sat down while playing
guitar for some performances and stood on stage to play at others. Mr. Stewart also
testified he walked around while on stage, but stated performing did not require him to
“thrash around.”


                                            3
       World Market entered into evidence several postings from Mr. Stewart’s
Facebook page depicting his musical performances, as well as a short video clip. (Exs. 5-
8.) Mr. Stewart denied that he danced during any performance and also denied the video
clip (Ex. 8.), which is a only few seconds in length, showed him dancing. Instead, Mr.
Stewart characterized his actions as posing for the camera while mimicking playing a
guitar. He further testified the physical stress attendant to his employment duties for
World Market exceeded the physical stress associated with performing.

      Concerning the physical stress of his job, World Market’s counsel asked why Mr.
Stewart failed to seek medical care and possibly receive workplace restrictions following
the December 2014 injury. He explained: “At that point I wasn’t having huge issues with
the knee; it was just the swelling and some pain . . . here and there in my shoulder. It
wasn’t consistent; it wasn’t chronic at that point. I was just very cautious and mindful so
I wouldn’t aggravate it.”

       Mr. Stewart testified that, after suffering the injury on May 29, 2015, his knee
continued to hurt but not on a daily basis. He stated he had good days, but there were
others where his knee “really smarted.” Despite the knee injury, Mr. Stewart continued
to perform with his band but testified he began wearing a knee brace and “was mindful of
his stepping on stage.” He also wore the knee brace while working.4

       World Market argued this Court should not hold it responsible for the December 1,
2014 injury because Mr. Stewart admitted he never reported it. Therefore, his failure to
provide notice in accordance with Tennessee Code Annotated 50-6-201(2015) bars his
claim.

       Additionally, World Market argued the Court should deny medical benefits for
Mr. Stewart’s May 29, 2015 injury. World Market insists if Mr. Stewart properly
reported the first incident, medical treatment would have begun, and his right knee would
not have been as vulnerable to subsequent injury on May 29, 2015. Moreover, the
precise nature and extent of the injury that allegedly occurred in May 2015 is unknown.
Mr. Stewart’s torn meniscus could well have occurred in the December incident, and was
neither advanced nor exacerbated by the May 29, 2015 accident.




4
  During his testimony, Mr. Stewart and World Market’s counsel spent a significant amount of time on a line of
questioning concerning Mr. Stewart’s resignation from World Market and whether World Market accommodated
the workplace restrictions imposed on Mr. Stewart by Dr. Adhi. The line of questioning is only relevant as it relates
to Mr. Stewart’s entitlement to temporary disability benefits. However, because Mr. Stewart did not request
temporary disability benefits, the Court has not recounted the testimony here.
                                                         4
                        Findings of Fact and Conclusions of Law
       Mr. Stewart alleged he suffered two workplace injuries; the first occurred on
December 1, 2014, the second on May 29, 2015. His entitlement to additional medical
care for either, or both, injuries is the central focus of litigation as this point.

       In general, Mr. Stewart bears the burden of proving all elements of his claim by a
preponderance of the evidence in order to recover workers’ compensation benefits. Tenn.
Code Ann § 50-6-239(c)(6) (2015); see also Buchanan v. Carlex Glass Co., No. 2015-01-
0012, 2015 TN Wrk. Comp. Appl. Bd. LEXIS 39, at *5 (Tenn. Workers’ Comp. App.
Bd. Sept. 29, 2015). However, he does not have to prove every element of his claim by a
preponderance of the evidence in order to obtain relief at this expedited hearing. See
McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers’ Comp. App. Bd. Mar. 27. 2015). Instead,
he must come forward with sufficient evidence from which this Court can determine he is
likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2015). For the reasons provided below, the Court finds Mr. Stewart carried his burden
of proving a likelihood of success at a trial on the merits on the issue of his entitlement to
treatment for his injuries related to both accidents.

       I.     Mr. Stewart’s Injuries

       In order for Mr. Stewart to be eligible for benefits at all, he must have suffered an
injury, or injuries, as defined by the Workers’ Compensation Law. Under the Workers’
Compensation Law, an “injury” means “an injury by accident . . . arising primarily out of
and in the course and scope of employment, that causes death, disablement, or the need
for medical treatment of the employee[.]” Tenn. Code Ann. § 50-6-102(14) (2015). To
constitute a viable claim for workers’ compensation benefits the injury must be “by a
specific incident, or set of incidents, arising primarily out of and in the course and scope
of employment.” Id. “An injury arises primarily out of and in the course and scope of
employment only if it has been shown by a preponderance of the evidence that the
employment contributed more than fifty percent (50%) in causing the injury, considering
all causes[.]” Id. (internal quotations omitted).

       Here Mr. Stewart testified he fell from a ladder while retrieving boxes from a shelf
during the course of his work for World Market. He also stated he hurt his left shoulder
and right knee when he fell. Mr. Stewart further testified he injured his knee while
pushing a sofa at work. World Market offered no evidence to rebut Mr. Stewart’s
testimony. Therefore, all testimony showed the specific incidents Mr. Stewart alleged
occurred at work. Neither party identified another probable cause for his shoulder and
knee injuries. The Court, therefore, finds Mr. Stewart would likely succeed at a hearing
on the merits in proving he suffered these injuries. See Id. at § 50-6-239; McCord, 2015
TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9.
                                              5
       II.    World Market’s Notice Defense

      Although Mr. Stewart proved he suffered workplace injuries, World Market
argued he cannot recover benefits for the left-shoulder and right-knee injuries he suffered
during the December 1, 2014 work accident because he failed to timely notify World
Market that injury occurred. The Workers’ Compensation Law requires employees to
promptly report all workplace injuries:

       Every injured employee . . . shall, immediately upon the occurrence of an
       injury, or as soon thereafter as is reasonable and practicable, give or cause
       to be given to the employer . . . notice of the injury . . . No compensation
       shall be payable under this chapter, unless the written notice is given to the
       employer within thirty (30) days after the occurrence of the accident, unless
       reasonable excuse for failure to give the notice is made to the satisfaction of
       the tribunal to which the claim for compensation may be presented.

Tenn. Code Ann. § 50-6-201(a)(1) (2015). “Notice must be calculated reasonably to
convey the message that the employee has suffered an injury arising out of and in the
course of employment.” Jones v. Helena Truck Lines, Inc., 833 S.W.2d 62, 64 (Tenn.
1993). Rules concerning notice exist to give the employer an opportunity to investigate
the claim before evidence spoils, and to allow the employer to facilitate appropriate
medical care for the injured employee in a timely manner. McCaleb v. Saturn Corp., 910
S.W.2d 412, 415 (Tenn. Workers’ Comp. Panel 1995).

       It is undisputed that Mr. Stewart failed to provide written notice within thirty days
of his December 1, 2014 accident. Accordingly, the question becomes whether Mr.
Stewart had a reasonable excuse for failing to provide written notice. “In determining
whether an employee has shown a reasonable excuse for failure to give such notice,
courts will consider the following criteria in light of the above reasons for the rule: (1) the
employer’s actual knowledge of the employee’s injury, (2) lack of prejudice to the
employer by an excusing of the requirement, and (3) the excuse or inability of the
employee to timely notify the employer.” McCaleb, 910 S.W.2d at 415 (citing Gluck
Bros., Inc. v. Pollard, 426 S.W.2d 763 (Tenn. 1968)). Based on its review of the totality
of the circumstances, the Court finds Mr. Stewart’s failure to give written notice should
be excused.

       First, the Court finds World Market had actual notice the December 1, 2014
accident occurred. Although Mr. Stewart did not report the accident, he told his regional
manager, Chris Freeman, “he took a stumble off the ladder” approximately ten days after
the incident occurred. While the conversation occurred casually and Mr. Stewart
downplayed the seriousness of his condition, the Court considers the statement sufficient
to at least notify World Market that a work-related accident occurred, serious or not. See
                                              6
Gluck Bros., 387 S.W.2d at 830 (“[I]t is the established law of this State that while
knowledge of a fellow workman of the injury cannot be imputed to the employer, if an
employee’s superior is given notice of the accident and injury, this constitutes notice to
the employer.”).

      Despite World Market having notice of an accident, it still did not have information
from which to conclude the accident injured Mr. Stewart. See Masters v. Industrial
Garments Mfg. Co., 595 S.W.2d 811, 816 (Tenn. 1980) (“In order for a communication
to constitute either written notice or actual knowledge on the part of the employer it must
be calculated to reasonably convey the idea to the employer that the employee claims to
have suffered an injury arising out of and in the course of [the] employment.”). Under
these circumstances, however, the Court does not find Mr. Stewart’s failure to report the
specific injuries fatal to his claim because Mr. Stewart did not know he suffered a
disabling injury.

        Mr. Stewart testified that, although his knee periodically swelled and he felt pain
in his knee and shoulder following the December 1, 2014 fall from the ladder, he did not
believe his injuries were serious and thought he had suffered a sprain. He testified: “I
wasn’t having huge issues with the knee; it was just the swelling and some pain . . . here
and there in my shoulder. It wasn’t consistent; it wasn’t chronic at that point. I was just
very cautious and mindful so I wouldn’t aggravate it.”

       Mr. Stewart did not learn the seriousness of his condition until he visited Drs. Adhi
and Downs after the May 29, 2015 accident. At that time, Dr. Downs diagnosed a right
medial meniscus tear and a left-shoulder labrum tear. (Ex. 1.) While it is unclear
whether Mr. Stewart tore his meniscus when he fell from the ladder on December 1,
2014, or while pushing the couch on May 29, 2015, it is clear neither the condition of his
knee nor his shoulder prevented him from working or participating in his normal life
activities over the period between the two accidents. Accordingly, the proof did not show
Mr. Stewart knew he suffered an accident that required medical treatment until that date.

       Of course, analysis of this issue would not be complete without discussing Mr.
Stewart’s status as store manager. As manager of the World Market store, Mr. Stewart
knew the injury reporting requirements. Despite this knowledge, he did not formally
report the December 1, 2014 accident for approximately six months. The Court finds that
a person in a managerial position would have reported the incident and sought help if he
actually needed it. However, as the set forth above, Mr. Stewart did not believe his
injuries required medical attention and, for that reason, the Court finds Mr. Stewart’s
failure to file written notice reasonable.

      The last factor to consider when determining whether notice should be excused is
the amount of prejudice resulting to the employer. McCaleb, supra. Here, the Court
finds excusing the notice requirement would result in little, if any, prejudice to World
                                             7
Market. Mr. Stewart told Mr. Freeman of the December 1, 2014 accident only ten days
after it occurred. World Market, therefore, could have initiated an investigation at that
time and offered Mr. Stewart a panel. Furthermore, while World Market argues the
severity of Mr. Stewart’s symptoms likely increased due to his lack of care, it provided
no evidence supporting this argument.

      For all these reasons, the Court finds Mr. Stewart’s failure to provide timely written
notice of the December 1, 2014 workplace accident should be excused. Accordingly,
World Market’s notice defense is denied.

       Concerning the May 29, 2015 accident, there is no question Mr. Stewart timely
reported the claim and sought care. World Market initially accepted the claim and
provided medical treatment but later denied the claim alleging that Mr. Stewart’s need for
treatment arose out of the untreated December 1, 2014 incident. Because the Court finds
Mr. Stewart’s failure to provide written notice should be excused, World Market must
reinstitute his medical treatment.

       III.   Mr. Stewart’s Request for Medical Care

      Tennessee law requires an employer to provide “free of charge to the employee
such medical and surgical treatment . . . made reasonably necessary by accident as
defined in this chapter[.]” See Tenn. Code Ann. § 50-6-204(a)(l)(A) (2014). Upon being
provided notice of a workplace injury, the Workers’ Compensation Law requires an
employer to “designate a group of three (3) or more independent reputable physicians,
surgeons, chiropractors or specialty practice groups if available in the injured employee's
community or, if not so available, in accordance with subdivision (a)(3)(B), from which
the injured employee shall select one (1) to be the treating physician.” Id. at 50-6-
204(a)(3)(A)(i). Any care recommended by a physician chosen from the panel is
presumed to be reasonable and necessary for treatment of the work-related injury. Tenn.
Code Ann. § 50-6-204(a)(3)(H) (2015).

       Mr. Stewart selected Dr. Downs from a panel provided by World Market. See Id.
at § 50-6-204(a)(3)(A)(i). Dr. Downs recommended arthroscopic surgery to repair Mr.
Stewart’s right knee. His recommendation is presumptively reasonable and necessary.
See Id. at § 50-6-204(a)(3)(H).

        To rebut the presumption of reasonable necessity attached to Dr. Downs’ opinion,
World Market argued Mr. Stewart would not have needed knee surgery if he had timely
reported the December 1, 2014 incident. As set forth previously, the Court does not find
World Market’s argument persuasive. Accordingly, it failed to rebut the presumption
that the knee surgery recommended by Dr. Downs is reasonable and necessary.


                                             8
       For all these reasons, the Court finds Mr. Stewart will likely succeed at a hearing
on the merits in proving entitlement to medical treatment for his shoulder and right-knee
injuries. This Court, therefore, finds World Market must pay for knee surgery
recommended by Dr. Downs.5

IT IS, THEREFORE, ORDERED as follows:

    1. World Market shall provide Mr. Stewart the knee surgery recommended by Dr.
       Downs. Mr. Stewart or Dr. Downs shall provide bills for the treatment to World
       Market or its workers’ compensation insurance carrier.

    2. This matter is set for an Initial (Scheduling) Hearing on April 18, 2016, at 9:30
       a.m. (CDT).

    3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
       with this Order must occur no later than seven business days from the date of entry
       of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
       (2015). The Insurer or Self-Insured Employer must submit confirmation of
       compliance      with    this     Order    to    the    Bureau    by    email      to
       WCCompliance.Program@tn.gov no later than the seventh business day after
       entry of this Order. Failure to submit the necessary confirmation within the period
       of compliance may result in a penalty assessment for non-compliance.

    4. For questions regarding compliance, please contact the Workers’ Compensation
       Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
       253-1471 or (615) 532-1309.

ENTERED this the ____
                  24th day of March, 2016.



                                                ___________________________
                                                Judge Joshua Davis Baker
                                                Court of Workers’ Compensation Claims




5
  Although Dr. Downs diagnosed a left-shoulder labrum tear, the Court sees no recommendations for future
treatment of the labrum tear.
                                                   9
Initial Hearing:

An Initial (Scheduling) Hearing has been sent for April 18, 2016, at 9:30 a.m. Central
Time with Judge Joshua Davis Baker, Court of Workers’ Compensation Claims.
You must call 615-741-2113 or toll free at 855-874-0474 to participate in the Initial
Hearing.

Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further
participation. All conferences are set using Central Time (CT).


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers’ Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal.”

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers’ Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.000. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is practicable.
      Failure to timely pay the filing fee or file the Affidavit of Indigency in
      accordance with this section shall result in dismissal of the appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
                                            10
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers’ Compensation
   Claims and must be approved by the workers’ compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   three business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within three business days of the filing of the appellant’s
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         11
                                      APPENDIX

Exhibits:

   1.   Medical Records of Glenn Stewart
   2.   Affidavit of Glenn Stewart, November 25, 2015
   3.   Broadspire Utilization Review documents
   4.   Email from Glenn Stewart to Chris Freeman, July 13, 2015
   5.   Collective Facebook pages
   6.   Facebook posting, February 11, 2015
   7.   Facebook posting, February 27, 2015
   8.   February 2015 video
   9.   Email from Jaclyn Pang with attached letter, June 9, 2015

Technical Record:

   1.   Petition for Benefit Determination, September 28, 2015
   2.   Dispute Certification Notice, November 3, 2015
   3.   Request for Expedited Hearing, November 10, 2015
   4.   Glenn Stewart’s statement of events
   5.   World Market’s Response to Request for Expedited Hearing , December 7, 2015
   6.   World Market’s position statement, October 26, 2015




                                           12
                              CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing was sent to the
                                                                     24th
following recipients by the following methods of service on this the____day of March,
2016.


Name                      Certified Via        Via     Service sent to:
                          Mail                 Email
                                    Fax
Glenn Stewart             X                    X       2023 Chris Court, Pleasant View,
                                                       TN. 37146
                                                       glennfromtheband@msn.com
Haley E. Moody                                 X       Haley.moody@leitnerfirm.com




                                       _____________________________________
                                       Penny Shrum, Clerk of Court
                                       Court of Workers’ Compensation Claims
                                       WC.CourtClerk@tn.gov




                                          13